Case 1:18-cv-08611-PAE-RWL Document 108 Filed 09/01/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GUYCHRISTIAN AGBOR,

Plaintiff, 18 Civ. 8611 (PAE)
-V-
OPINION & ORDER
PRESIDENCY OF THE REPUBLIC OF
EQUATORIAL GUINEA, et al.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

Plaintiff Guychristian Agbor, proceeding pro se, brings this action for breach of contract
against the Presidency of the Republic of Equatorial Guinea, Obiang Nguema Mbasogo, and
Dougan Champion Armando. Agbor alleges that Mbasogo, the President of Equatorial Guinea,
breached an oral services contract by failing to pay Agbor for brokering an arrangement to bring
the Miss Universe Organization’s pageant to the Republic of Equatorial Guinea, and that
Armando, an advisor to President Mbasogo, breached a written contract for the sale of goods by
failing to pay Agbor for the procurement of 30 cellphones.

Before the Court is the August 16, 2021 Report and Recommendation, Dkt. 107 (the
“Report”), of the Hon. Robert W. Lehrburger, United States Magistrate Judge. The Report
recommends that the Court dismiss Agbor’s complaint with prejudice in its entirety, because the
statute of limitations as to the written complaint has elapsed and Agbor’s defense of equitable

estoppel fails, and because the oral contract should be dismissed pursuant to the statute of
Case 1:18-cv-08611-PAE-RWL Document 108 Filed 09/01/21 Page 2 of 3

frauds.' id at 1-2. The Court incorporates by reference the summary of the facts provided in
the Report. /d. at 3~7. For the following reasons, the Court adopts this recommendation.

I. Applicable Legal Standard

In reviewing a Report and Recommendation, a district court “may accept, reject, or
modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28
U.S.C. § 636(b)(1 )(C). “To accept those portions of the report to which no timely objection has
been made, a district court need only satisfy itself that there is no clear error on the face of the
record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (&PF), 2014 WL 4635575, at *2 (S.D.N.Y.
Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4
(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169
(S.D.N.Y. 2003).

Ti. Discussion

As no party has submitted objections to the Report, review for clear error is
appropriate. Careful review of Judge Lehrburger's thorough and well-reasoned Report reveals no
facial error in its conclusions; the Report is therefore adopted in its entirety. Because the Report
explicitly states that “the parties shall have fourteen (14) days to file written objections to this
Report and Recommendation” and that “[fJailure to file timely objections will result in waiver of
objections and preclude appellate review,” Report at 20 (emphasis omitted). Therefore, the
parties’ failure to object operates as a waiver of appellate review. See Caidor v. Onondaga Cty.,
517 F.3d 601, 604 (2d Cir. 2008) (citing Small v. See’y of Health & Human Servs., 892 F.2d 15,

16 (2d Cir. 1989) (per curiam)).

 

' The Report also observes that the parties “appear to have proceeded based on the incorrect
assumption that the claim previously had been dismissed with prejudice.” Report at 1. In fact,
the claim was dismissed without prejudice. See Dkt. 62 at 6. Therefore, the Report considered it
and found that it should be dismissed with prejudice at this juncture. Report at 18-20.

2
Case 1:18-cv-08611-PAE-RWL Document 108 Filed 09/01/21 Page 3 of 3

Il. Conclusion
For the foregoing reasons, the Court grants defendant’s motion to dismiss in its entirety.
The Clerk of Court is respectfully directed to terminate the motion pending at docket 97 and

close this case.

SO ORDERED.

nd A Cagplsy/

Paul A. Engelmayer
United States District Judge

Dated: September 1, 2021
New York, New York
